DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 are cancelled.
Claims 1 and 4-13 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 04/25/2022, with respect to claims 1 and 6 have been fully considered and are persuasive in view of the new amendments to the claim. The rejections of claims 1 and 6 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Jayasuriya (US PUB 20080150324) as the closest prior art directed to similar subject matter of the claimed invention mainly discloses a speaker system, comprising: a first panel that is an outer plate of a vehicle door; a second panel that is disposed on a vehicle interior side of the vehicle door; a third panel that is disposed between the first panel and the second panel; and a speaker unit that has a sound emitting surface configured to emit a sound toward a vehicle interior. 
However, Jayasuriya taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: wherein the second panel corresponds to a door trim of the vehicle door; and wherein a distance between a surface of the door trim and a surface of the speaker unit is between 0.5 mm and 10 mm, the surface of the door trim is on a side toward the third panel, and the surface of the speaker unit is on a side toward the door trim second panel; spacers that are disposed between the speaker unit and the third panel; and a first elastic body between the surface of the door trim and the surface of the speaker unit.

Claim 6 is allowed for the same reasons as claim 1 above, as both claims are obvious variant of each other and recite similarly allowable subject matter. 

Claims 3-5 and 7-13 are allowed based on their respective dependency from either one of Claims 1 or 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.